Terry Crabtree, Judge, concurring. I concur in the result of this case but not without some pause to consider its full implications. In my opinion, the decision we address in this case should be decided on a case-by-case basis. The chancellor is in the best position to determine the needs of the parties and what income is available for the support of the minor children. While I agree with Judge Griffen that people with disabilities should enjoy at least a minimum standard of living, I also believe that each person who brings a child into this world should bear some responsibility for the child’s upbringing. It is not enough to say that funds are not available to support a child; sacrifice is required by all who are parents. In my opinion, it is but a small sacrifice to give up smoking to support, in some small way, our own children.